U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitionperiod from to For the quarterly period endedJune 30, 2013 Commission file number 000-54548 GREENTECH MINING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 45-5553453 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 41,000,000 shares outstanding as of August 14, 2013. Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Condensed Balance Sheets as of June 30, 2013 (unaudited) and March 31, 2013 (audited) 3 Condensed Statements of Operations for the three months ended June 30, 2013 and period from inception (February 6, 2012) through June 30, 2013 (unaudited) 4 Statements ofStockholder's Equity(Deficit) 5 Condensed Statements of Cash Flows for the three months ended June 30, 2013 and period from inception (February 6, 2012) through June 30, 2013 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Reserved and Removed) 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 - 2 - PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS June 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ 49 $ 53 Total current assets 49 53 Total assets $ 49 $ 53 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Due to shareholder $ Total liabilities $ Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized, 5,000,000 and 41,000,000 shares issued and outstanding as of June 30, 2013 and March 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Shareholders’ Deficit $ 49 $ 53 The accompanying notes are an integral part of these condensed financial statements. - 3 - GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) CONDENSED STATEMENT OF OPERATIONS February 6, 2012 (inception) For The Periods Ended through June 30, June 30, Revenues $ - $ - $ - Expenses Operating Expenses - - Professional fees - - - Public expense - General and administrative 4 Total operating expenses 4 Net Loss $ (4 ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTEDAVERAGE NUMBER OF SHARES OUTSTANDING,BASIC AND DILUTED The accompanying notes are an integral part of these condensed financial statements. - 4 - GREENTECH MINING INTERNATIONAL, INC. (An Exploration Stage Company) CONDENSEDSTATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock Shares Amount APIC Deficit Total Balance Prior to Inception - $ - $ - $ - $ - Issuance of Common Stock -Founders for cash - Net loss Balance at March 31, 2012 Tender of shares by founder, June 26, 2012 at $.0001 per share ) - - Issuance of Common Stock under consulting agreement June 27, 2012, at $.0001 per share - Issuance of Common Stock under subscription agreement with Novus Aurum Trust, June 26, 2012, at $.0001 per share - - Net loss Balance at March 31, 2013 Issuance of Common Stock –Debt Settlement Net loss Balance at June 30, 2013 The accompanying notes are an integral part of these condensed financial statements. - 5 - GREENTECH MINING INTERNATIONAL, INC. (An Exploration Stage Company) CONDENSEDSTATEMENTS OF CASH FLOWS Inception (February 6, through June 30, Three months ended June 30, 2013 Three months end June 30, 2012 (Cumulative) OPERATING ACTIVITIES: Net loss $
